Citation Nr: 1023448	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability prior to June 2, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability from June 2, 2006 
through March 7, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability beginning March 8, 
2007.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to 
December 1945.  

The issues on appeal were originally denied by the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO).  In August 2009, the Board of Veterans' Appeals 
(Board) denied the claims for an evaluation in excess of 20 
percent for service-connected low back disability and for 
TDIU.  The Veteran appealed the denial to the Court of 
Appeals for Veterans Claims (Court).

The August 2009 Board denials were vacated and remanded by a 
Court Order in January 2010 based on a Joint Motion For 
Remand filed by the Veteran and VA.  (Joint Motion).

A letter was sent to the Veteran's attorney on February 24, 
2010, with a copy sent to the Veteran, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional pertinent 
evidence has been received from the Veteran.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Prior to June 2, 2006, the evidence does not show 
limitation of motion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the thoracolumbar spine.

2.  From June 2, 2006 through March 7, 2007, the evidence 
shows limitation of motion of the thoracolumbar spine to 30 
degrees.

3.  Beginning March 8, 2007, the evidence does not show 
limitation of motion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected low back 
disability prior to June 2, 2006 are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2005).

2.  The criteria for the assignment of an evaluation of 40 
percent for service-connected low back disability from June 
2, 2006 through March 7, 2007 are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5237 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected low back 
disability beginning March 8, 2007 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

A December 2006 letter provided information concerning 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA compensation examinations 
were conducted in June 2006 and March 2007.  
All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

According to the Joint Motion, the Board did not grant an 
evaluation in excess of 20 percent for service-connected low 
back disability based on a finding that flexion of the low 
back was to 30 degrees on VA examination in June 2006 because 
the evidence in its entirety, which included a March 2007 VA 
examination report, provided a "recent and thereby more 
accurate depiction of the service-connected disability."  
The Joint Motion noted that a claimant can experience 
multiple distinct degrees of disability for which different 
levels of compensation can be assigned during separate 
periods of time under Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the issue was returned to the Board to 
consider the issue of staged ratings pursuant to Hart.

The Veteran was originally granted service connection for low 
back disability by rating decision in November 2004, and 
assigned a 10 percent rating effective July 26, 2000.  A 
claim for an increased evaluation for service-connected low 
back disability was considered part of the Veteran's claim 
that was received by VA in April 2006.  An August 2006 rating 
decision granting a 20 percent rating for low back disability 
effective April 24, 2006.  The Veteran continued his appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2009).

A 50 percent evaluation is assigned for thoracolumbar spine 
disability, such as degenerative arthritis or strain, when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is assigned when forward flexion 
of the thoracolumbar spine is 30 degrees or less or when 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2) (2009).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

When examined by VA in December 2001, forward flexion of the 
Veteran's thoracolumbar spine was from 0 to 78 degrees, 
backward extension was from 0 to 5 degrees, lateral bending 
was 0 to 25 degrees on the right and from 0 to 15 degrees on 
the left; bilateral rotation was from 0 to 20 degrees.  There 
was no paravertebral muscle spasm.  Knee jerks were active 
and equal; ankle jerks were unable to be obtained.  The 
diagnoses were mild degenerative arthritis, disc dessication 
with mild disc bulges L4-S1, and no evidence of disc 
herniation.

VA treatment records dated between December 2001 and June 
2006 do not contain any treatment reports for the low back.

The Veteran complained on VA evaluation on June 2, 2006 of 
low back pain without radiation.  It was noted that the 
claims file had been reviewed.  He said that he had retired 
from a job in computer operations after working for 20 years.  
Range of motion of the low back included flexion from 0 to 30 
degrees, with pain at 30 degrees; extension from 0 to 5 
degrees with pain; and lateral flexion and rotation to either 
side from 0 to 20 degrees, with pain at 20 degrees.  The 
Veteran complained that pain increased with repetitive 
movement.  The examiner noted that there was guarding but no 
tenderness, weakness, or spasm.  The Veteran was able to walk 
without an assistive device; he had a slow and slightly 
unsteady gait after getting up from a chair.  He had 
straightening of the lumbar lordosis with a slightly kyphotic 
posture.  Sensation in the lower extremities was intact; 
muscle strength was 4/5.  He had not had any incapacitating 
episodes in the previous year.  It was noted that 
X-rays and magnetic resonance imaging (MRI) of the low back 
in 2001 had showed degenerative disc and degenerative joint 
disease.  The diagnosis was degenerative disc and 
degenerative joint disease of the thoracolumbar spine.

According to a January 2007 general evaluation report, the 
Veteran's complaints included sharp and non-radiating low 
back pain, which varied from mild to severe.  He said that he 
had retired in 1981 because of back and hearing problems.  
Physical examination revealed tenderness around L4-L5 and 
difficulty with movement of the spine.  He did not use any 
assistive device to ambulate.  Motor strength in the lower 
extremities was 5/5, and sensation was intact.  The examiner 
said that a December 1999 electromyogram (EMG) showed 
lumbosacral radiculopathy and generalized peripheral 
polyneuropathy in the lower extremities.  Lumbar 
radiculopathy was diagnosed.  The examiner also noted that, 
with respect to the Veteran's unemployability, he had 
difficulty performing activities and his occupation as a 
computer operator because of back and hearing problems.  

When examined by VA on March 8, 2007, the Veteran complained 
of intermittent low back pain, which was sometimes severe.  
He did not use any assistive devices, and he was not 
receiving any treatment.  On medical examination of the 
thoracolumbar spine, there was thoracic kyphosis, decreased 
lumbar lordosis, and poor spinal motion.  Forward flexion was 
to 75 degrees on two repetitions and to 80 degrees on the 
third repetition, backward extension was to 20 degrees, 
lateral flexion was to 30 degrees on the right and to 20 
degrees on the left, and bilateral rotation was to 30 
degrees.  The Veteran was able to walk on his heels and toes; 
he had a non-antalgic gait; and there were no back spasms, 
tenderness, or trigger points.  Motor strength in the lower 
extremities was 5/5; sensation was intact to light touch.  
Deep tendon reflexes were decreased.  Straight leg raising, 
which could only be done in the seated position because he 
was unable to lie supine, was negative for back or radicular 
pain.  The diagnosis was lumbar spondylosis, which was 
considered largely age related.

VA treatment records through November 2008 do not reveal any 
complaints or findings involving the thoracolumbar spine.

The medical evidence prior to June 2, 2006 includes finding 
of low back pain but does not reveal any findings of 
limitation of low back motion to 30 degrees or less or of 
favorable ankylosis of the thoracolumbar spine.  
Consequently, a schedular evaluation in excess of 20 percent 
is not warranted prior to June 2, 2006.

When examined by VA on June 2, 2006, forward flexion of the 
thoracolumbar spine was to 30 degrees.  Consequently, based 
on the examination results noted above, the Board finds it 
reasonable to conclude that the Veteran's low back 
symptomatology more nearly approximated the criteria for a 40 
percent rating based on limitation of motion to 30 degrees 
beginning June 2, 2006.  This is the maximum schedular rating 
provided for loss of motion of the low back absent ankylosis.  
A rating in excess of 40 percent is not warranted because 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

When examined by VA on March 8, 2007, forward flexion of the 
thoracolumbar spine was to at least 75 degrees.  Moreover, 
there were no back spasms, tenderness, or trigger points; 
motor strength in the lower extremities was 5/5; and 
sensation was intact to light touch.  Consequently, as the 
medical evidence beginning March 8, 2007 does not show 
limitation of low back motion to 30 degrees or less or 
favorable ankylosis of the thoracolumbar spine, a schedular 
evaluation in excess of 20 percent is not warranted beginning 
March 8, 2007.

Because the Veteran is not in receipt of service connection 
for intervertebral disc syndrome and there is no medical 
evidence of incapacitating episodes due to intervertebral 
disc syndrome, an increased evaluation cannot be granted for 
the low back under the criteria involving incapacitating 
episodes.

Despite the notation on VA examination in January 2007 of a 
December 1999 EMG finding of lumbosacral radiculopathy, the 
Veteran did not complain of radiation into the lower 
extremities, and sensation was intact, on VA examinations in 
June 2006 and March 2007.  Consequently, a separate 
compensable rating for the neurologic manifestations of the 
Veteran's low back disability is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2009).  

The Board finds that a higher rating than currently assigned 
is not warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
because the 40 percent evaluation assigned from June 2, 2006 
through March 7, 2007 for his service-connected low back 
disability is the maximum schedular rating for loss of motion 
of the low back, and because the VA examinations in June 2006 
and March 2007 do not show medical evidence of additional 
loss of joint function on repetitive motion of the low back 
due to pain, weakness, fatigue, or lack of coordination.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80 (1997) (Where a Veteran is in receipt 
of the maximum rating for limitation of motion of a joint, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca 
do not apply).  

The Board has considered the lay statements on file, 
including from the Veteran, in the above decisions.  The 
Board has also considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against 
granting an evaluation in excess of 20 percent for service-
connected low back disability prior to June 2, 2006 and 
beginning March 8, 2007, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for the service-
connected low back disability prior to June 2, 2006 is 
denied.  

An evaluation of 40 percent for the service-connected low 
back disability from June 2, 2006 through March 7, 2007 is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected low back disability beginning March 8, 2007 is 
denied.  


REMAND

With respect to the Veteran's claim for TDIU, the Joint 
Motion finds that the examinations referred to in the Board's 
August 2009 discussion of the TDIU claim do not appear to 
account for all of the Veteran's disabilities and that the 
Board's August 2009 denial did not include an adequate 
discussion of the Veteran's education and employment 
potential as related to his service-connected disabilities, 
which have a combined rating of 80 percent.  The Board was to 
consider whether the record contains a medical opinion that 
adequately addresses the effect of all of the Veteran's 
service-connected disabilities on his ability to work.

In light of the Joint Motion, the Board finds that additional 
development is needed on this issue prior to Board 
adjudication.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO must request that the Veteran 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for any of his service-
connected disabilities since November 
2008, which is the date of the most 
recent medical evidence on file.  After 
securing the necessary authorization, the 
RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above has been completed, 
the RO will have an appropriate health 
care provider(s) review the claims file 
and provide an opinion, based on the 
objective evidence on file, on whether 
the Veteran's service-connected 
disabilities are severe enough to 
prevent him from gainful employment.  
The health care provider(s) must 
acknowledge receipt and review of the 
claims file in any report generated as 
a result of this remand.  In all 
conclusions, the opinion(s) must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the health care 
provider(s) is unable to render an 
opinion without resort to speculation, 
this should be noted and explained.  If 
the health care provider(s) responds to 
the above inquiry that he or she cannot 
so opine without resort to speculation, 
the RO will attempt to clarify whether 
there is evidence that needs to be 
obtained in order to render the opinion 
non-speculative and to obtain such 
evidence.

If the above health care provider(s) 
determine that an examination(s) is 
needed prior to rendering an opinion, 
an appropriate examination(s) will be 
conducted and the written results of 
the examination(s) added to the claims 
files.  The report prepared must be 
typed.  

3.  After the above, the RO will review 
the claims files and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for TDIU.  
If the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided a supplemental 
statement of the case ("SSOC").  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


